Citation Nr: 1551010	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  06-37 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total rating for compensation purposes based on unemployability due to service-connected disabilities (TDIU), to include on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The Veteran served on active duty from August 1998 to March 2000.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied an increased rating for the Veteran's service-connected left shoulder disability.  

Although not adjudicated in the December 2005 rating decision, the issue of TDIU arose during the course of the appeal when the Veteran indicated he was unable to work due to his service-connected left shoulder disability.  Once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider compensation based on individual unemployability, which is not a separate claim, but rather is considered part and parcel to the increased rating claim.  See Roberson v. Principi, 251 F.3d 1378, l34 (Fed. Cir. 2001); see also Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  As the increased rating claim initially on appeal was adjudicated by the Board in November 2011, the only remaining matter before the Board is the TDIU issue, which was previously remanded in November 2009 and November 2011.

The Veteran also provided testimony in support of his claim during a September 2009 videoconference hearing held before the undersigned Veterans Law Judge; a transcript of this hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. 


FINDING OF FACT

The Veteran's service-connected disabilities do not meet the minimum threshold requirements for a TDIU on a schedular basis and they do not preclude all forms of substantially gainful employment consistent with his education and occupational background.


CONCLUSION OF LAW

The criteria for a TDIU, to include on an extraschedular basis, have not been met. 38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Board finds no prejudice exists.  Indeed, VA's duty to notify has been satisfied.  The Veteran was notified via a letter dated in December 2009 of the criteria for establishing a TDIU, the evidence required in this regard, and his and VA's respective duties for obtaining evidence. 

The Board acknowledges that while there was no information included for establishing a claim for TDIU in any prior notice letter, the unemployability issue was promptly addressed when it came before the Board in November 2009, at which time it was remanded for appropriate notice and development.  A discussion of total disability ratings based on individual unemployability was provided in an April 2011 and November 2014 Supplemental Statements of the Case (SSOCs).  The Veteran was provided an opportunity to respond.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

After a careful review of the file, the Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's available service treatment records and post-service treatment records.  No outstanding evidence has been identified.

All action necessitated by the November 2011 Board remand has been accomplished as the Veteran was provided notice, he underwent a VA examination in February 2013, and an opinion was obtained.  In September 2014, the RO requested that the Director of Compensation Service consider the assignment of a TDIU on an extraschedular basis.  The examination and opinions are adequate as they supported by sufficient rationale.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As previously noted the Veteran was afforded a hearing before the undersigned VLJ and presented oral testimony in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the individual who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

At the time of the hearing, the TDIU claim had not been identified yet.  The VLJ noted the issue involving the increased rating claim and in the process of eliciting testimony there was a discussion of the impact of the service-connected disability on employment and whether the Veteran was in receipt of Social Security Administration disability benefits.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  No prejudice is shown.  Moreover, the Board took action following the hearing to fully develop the TDIU claim and provide the Veteran with adequate VCAA notice regarding this issue.

No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Legal Criteria

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that a veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09), defines the term as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  "Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income. . . ." 

In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a Veteran is entitled to TDIU is whether his service-connected disabilities alone are of sufficient severity to produce unemployability.

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability . If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  Where the threshold minimum percentage standards in 38 C.F.R. § 4.16(a) are not met, but the Veteran is determined to be unable to secure or follow a substantially gainful occupation by reason of service-connected disability, the rating boards should refer the claims file to the Director of Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  See Bowling v. Principi, 15 Vet. App. 1 (2001). 

38 C.F.R. § 4.16(b) merely requires a determination that a particular veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a Veteran's favor.  38 C.F.R. § 4.3.

The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

III. Analysis

The Veteran's service-connected disabilities, left levator scapular myofascial pain syndrome and cervical spondylosis associated with the left shoulder disability, have a combined rating of 20 percent beginning November 15, 2006 and 30 percent from December 4, 2008.  At no time have the TDIU percentage requirements set forth in 38 C.F.R. § 4.16 (a) been met.

Under these circumstances, the only remaining question in this case is whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, for purposes of a possible extraschedular evaluation. 38 C.F.R. § 4.16(b).  The Board concludes that the preponderance of the evidence of record does not show that the Veteran's service-connected left shoulder and cervical spine disabilities preclude substantial gainful employment.

The Veteran has a high school diploma and commercial driver's license, but no other education or training.  See VA 21-8940 received July 3, 2014.

He submitted a copy of his resume, which shows he has 16 years of experience in general carpentry and that he is licensed to drive flatbed and log trucks.  He also has experience as a heavy equipment operator, tree work, and in property management.  Additionally, the resume lists past employers and periods of self-employment.  Handwritten notations explain why he has been unable to keep these jobs and his physical limitations.  See Correspondence received February 12, 2013.

The Veteran's service-connected left shoulder and cervical spine disabilities are well documented and throughout the appeal the disabilities have been manifested by pain and limitation of motion.  The shoulder disability also worsened with activity, heavy lifting, overhead use, and repetitive motion.  See page 17 of Medical Treatment Record - Government Facility (MTR - GVT) received December 4, 2008; pages 1 and 17 of MTR - GVT received April 28, 2011; page 8 of MTR - GVT received November 21, 2011; pages 9, 10, and 11 of MTR - GVT received January 30, 2012; and VA examinations received July 18, 2005, February 2, 2010, and February 6, 2013.

The matter turns on whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment.  

There is conflicting medical evidence as to impact of the service-connected disabilities on the Veteran's ability obtain and maintain substantial employment.  

On February 2010 VA examination, the Veteran reported that if he has the recurrent work such as lifting with his left upper extremity, overhead work, or work where he was moving his left arm repeatedly back and forth at lower levels below his shoulder, the pain would gradually escalate to a 7-8/10 toward the end of the day.  This occurred once per week on average.  At those times he had to take a muscle relaxer and/or the oxycodone for pain relief.  He reported being self employed as a carpenter, but he was unable to do overhead work with his left arm.  He felt like he worked slower due to his shoulder and reported losing jobs from 4 different employers when he was a carpenter.  The examiner opined that the degree of left shoulder impairment was as likely as not moderate in severity and appeared to have a moderate degree of impairment upon employment capabilities.  His usual occupation was as a carpenter and he was limited in doing activities such as working overhead with the left upper extremity.  This would have a moderate to severe degree of impairment on work place activities required for a person in the carpentry profession.  See VA examination received February 2, 2010.

On February 2013 examination, the examiner noted the Veteran's high school diploma, his training to drive heavy equipment, and that he had a commercial driver's license.  He also noted that the Veteran had worked logging jobs for 2 years, construction work until he was fired, then odd jobs.  The Veteran was shown to have been consistently seeking care for his left shoulder and neck pain.  The Veteran reported that he had been on prescribed medication like Oxycodone, which kept him from being able to use heavy equipment or drive a commercial vehicle.  He had to resort to working odd jobs and due to his inability to use his left shoulder and due to the pain in his neck he has had to seek jobs such as taking out garbage and driving around manure.  He was in threat of losing the current job, which is not what he has been trained to do, due to having to say no too many times.  In light of this evidence, the examiner opined that it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.

After the February 2013 VA examiner provided a favorable opinion, the case was forwarded to the Director of Compensation Services who opined that the Veteran's service-connected disabilities do not meet schedular requirements listed at 38 C.F.R. § 4.16(b) for entitlement to a total disability evaluation based on unemployability.  The Veteran was not shown by the evidence to be unemployed and unemployable due to service-connected disabilities.  Entitlement to an extra-schedular grant of total disability due to unemployability due to service-connected disabilities under 38 CFR § 4.1.6(b), therefore, was not established.  In rendering this opinion, the Director noted the Veteran's service-connected disabilities, their ratings, his past employment, and specific testimony the Veteran provided during the videoconference hearing.

Although all opinions are found probative, the finding of whether the Veteran is unemployable due to his service connected disabilities is ultimately the Board's determination to make.  While the Board may elicit an examination or a medical opinion regarding the combined impact of a veteran's service-connected disabilities, no such "combined-effects medical examination report or opinion" is required to adjudicate a TDIU claim.  See Geib v. Shinseki, 733 F.3d 1350, 1354   (Fed. Cir. 2013); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (holding that VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  Indeed, to impose such a requirement would be inconsistent with the applicable statutory and regulatory provisions, which "place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  See Geib, 733 F.3d at 1354 (citing 38 U.S.C.A. § 5103A(d)(1) and 38 C.F.R. § 4.16(a) ).

There is no doubt that the Veteran's service-connected disabilities have caused significant challenges in maintaining full-time employment in the construction field due to his service-connected disabilities.  A May 2005 VA treatment record shows that he reported losing his construction job because his arm gave way while carrying something and he injured another worker.  See page 6 of Medical Treatment Record - Government Facility received February 12, 2010.

Lay statements have also been added to the record that suggest the Veteran had difficulty in construction due to service-connected disability.  A December 2009 statement from his brother, who has also worked with him, noted that the Veteran's job performance dropped after his injury.  He was unable to lift objects that he could previously lift and he worked slower.  He gave an example of when the Veteran and a coworker were carrying a heavy door header.  The Veteran suddenly dropped to his knees and dropped the header without injury to himself or coworker.  There were also times when the Veteran's pain worsened to the point where he blacked out several times during the 3 years they worked together and others had to start picking up his slack.  See Buddy/Lay Statement received January 19, 2010.

A December 2009 statement from another coworker indicated that while they worked together in construction as part of the framing crew the Veteran's shoulder seemed to hurt no matter what he did and he was unable to lift heavy objects.  See Buddy/Lay Statement received January 19, 2010.

In a statement received in January 2010, the Veteran indicated that he could still do a little bit of carpentry when and where he could, but it became increasingly harder to do so.  He could no longer hold any weight while lifting his left arm over his head.  He also took many breaks to prevent flare-ups and that with these limitations he hasn't been able to keep a construction job for a while.  See Correspondence received January 19, 2010.

Despite these difficulties, December 2013 and February 2014 VA treatment records indicate he was once again working as a heavy laborer.  See pages 52, 53, and 59 of CAPRI records received in Virtual VA on November 6, 2014.

While the majority of his experience has been in construction, he has had other jobs and skills that he is not precluded from performing.  Aside from working 7 months doing maintenance work on a farm from July 2011 to February 2012, the Veteran has been primarily self employed as a handyman and he has a commercial driver's license.

During the September 2009 hearing, the Veteran indicated that the economy negatively impacted his business and testified to the fact that nobody wanted to hire a carpenter who only had use of one arm; since he could only lift with one arm the liability would be too great.  He did some carpentry work and odd jobs when possible to pay the bills.  When asked about income as a handyman and whether it was enough to make ends meet he stated that some months he could cover his bills, but that other months, if no one was looking for a handyman, then he did not.  Since he did not have a regular job he could not say he would make a certain amount of money every month to cover his bills.  There was just no consistency.  See pages 9, 10, 11, and 12 of Hearing Testimony.

This testimony, which was also noted by the Director of Compensation Services, along with the other evidence of record indicates that as an employee the Veteran would have difficulty finding carpentry or construction work due to the repetitive physical labor involved, but that as a self-employed handyman doing odd jobs his work would be more varied and less impacted by his disabilities.  The strongest support for this conclusion is his testimony.  The Veteran's statements indicate there were some months when his income as a handyman was sufficient and they also suggest that a major factor in determining how often he worked was the number of available jobs, noting that there were times people were not looking for odd jobs to be done.  Thus, it appears that the number of jobs rather than his ability to complete them is a more determining factor in his employment as a handyman.

The record also shows the Veteran has a commercial driver's license and while a notation on his resume states it is illegal to drive while on narcotics, a June 2011 record also shows that he refused to take daytime narcotics due to the nature of his job.  See page 13 and 14 of MTR - GVT received November 21, 2011.  It is also worthwhile to note that on February 2007 VA examination, the Veteran reported that while working as a handyman he only took Flexeril on weekends because it caused him to be drowsy and he had to work around power tools.  See VA Examination received February 12, 2007.  The records also shows that in August 2014 he reported he was working as a truck driver, had discontinued use of Percocet and oxycodone, and was able to work around his limited neck and shoulder motion and pain.  See page 9 of CAPRI records received in Virtual VA November 6, 2014.

In light of the evidence, there is no question that the service-connected disabilities would create some employment difficulties particularly with more labor intensive jobs, but they are not shown to be to an extent that would preclude all employment based on his prior work experience.  The record indicates he can work effectively as a handyman and as a commercial truck driver provided he uses non-narcotic medication for his pain.  The Court has recognized that, "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) ... [than] for purposes of a TDIU claim under 38 C.F.R. § 4.16."  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  While the former regulatory provision requires marked interference with employment, the latter requires evidence of unemployability.  Id.  

Accordingly, the Board finds that the claim for entitlement to TDIU must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. §§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). The appeal therefore is denied.


ORDER

A TDIU is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


